Citation Nr: 1435026	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-22 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to adjustment disorder with posttraumatic stress disorder (PTSD).

2.  What evaluation is warranted for an adjustment disorder with PTSD through December 8, 2010, currently evaluated as 10 percent disabling?

3.  What evaluation is warranted for an adjustment disorder with PTSD since December 9, 2010?  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, January 2011, and May 2011 rating decisions by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2009 rating decision granted entitlement to service connection for adjustment disorder and assigned an initial noncompensable rating.  The January 2011 rating decision granted service connection for PTSD, and assigned a combined 10 percent rating for adjustment disorder with PTSD.  The May 2011 rating decision denied service connection for sleep apnea.

This appeal was processed using the Virtual VA paperless claims processing system, and although the Veteran resides in Texas, the appeal is being handled according to the paperless appeals process through Salt Lake City, Utah.  Accordingly, any future consideration of this Appellant's case must take into consideration the existence of this electronic record.

The Veteran was afforded a June 2013 video-conference hearing, and a transcript has been associated with the claim.  

The issues of entitlement to service connection for sleep apnea, to include as secondary to adjustment disorder with PTSD, and what evaluation is warranted for adjustment disorder with PTSD since December 9, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's adjustment disorder with PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks from December 1, 2008 to December 8, 2010.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no higher, for adjustment disorder with PTSD were met from December 1, 2008 to December 8, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9400, 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met as to the issue decided herein.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007);

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  The Veteran was afforded a VA examination as recently as May 2009, and the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  In June 2013 he was afforded the opportunity to present pertinent evidence and testimony before the Board. 

In January 2013, the Board remanded this claim to afford the Veteran a hearing which was held in June 2013.  VA has substantially complied with the Board's prior remand with regard to this appeal.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions).

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  The case is ready for adjudication on the instant matter.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's adjustment disorder with PTSD is rated under Diagnostic Codes 9400 and 9411, which are governed by the same criteria.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

Global assessment of functioning scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

By comparison, global assessment of functioning scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co-workers).  Id.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The RO has awarded a 10 percent rating for adjustment disorder with PTSD, effective December 1, 2008.  The Veteran contends that he is entitled to a higher initial rating.  The Board is considering records through December 8, 2010, which is the date of the most recent VA examination for mental health.  As discussed below, based on assertions of worsening symptomatology, the Veteran's claim is remanded for a more recent VA examination in consideration of what rating is appropriate since December 9, 2010.   

September 2008 treatment notes by B. Bearden, LCSW indicated that the Veteran experienced sleep problems, depression, symptoms of PTSD with hypervigilance, startled easily, and difficulty concentrating.  December 2008 treatment summary report from B. Bearden indicated that the Veteran had been treated for issues with sleep, hypervigilance at home (especially at night), depressed mood, and concentration difficulties.  The Veteran was reportedly treated with Trazadone for sleep issues.  He appeared to meet DSM-IV criteria for PTSD, and had difficulty discussing combat situations from deployment.  In March 2009 B. Bearden indicated that the Veteran still had issues with sleep and hypervigilance, and was encouraged to take his Trazadone daily.  The Veteran was assessed as having a GAF score of 70.
 
March 2009 VA treatment record impression included anxiety/sleep/PTSD.  The Veteran was not then working.  He described experiencing intrusive thoughts and visual pictures, difficulty sleeping, mild difficulty with his temper, moodiness and impatience.  The Veteran was fully engaged in several areas of interest, to include his church and community.  He had limited difficulty with energy, memory or concentration.  There was a negative depression screen, and positive PTSD screen.  His mood was dysphoric, and affect was blunted.  

April 2009 Beck Depression Inventory showed that the Veteran had mild symptoms, to include sadness, guilty feelings, crying, loss of interest, indecisiveness, loss of energy, irritability, tiredness or fatigue.  He was married for the second time, and had been married for thirteen years.  He reported using Trazadone for sleep since August 2008.

April 2009 VA treatment records show that the Veteran continued to report experiencing problems with sleep, hypervigilance, depression and concentration.  The Veteran was casually and appropriately dressed.  He reported that he had 4 hours of broken sleep, and was alert, restless, and awakened easily to sounds.  He did not experience nightmares, but had awakened in a cold sweat, feeling irritable and tired.  The Veteran experienced intrusive imagery of combat triggered by news.  He was hypervigilant, hypersensitive, irritable, or angry once to twice a week.  Regarding avoidance symptoms, he experienced confrontations and situations of potential violence, especially in traffic.  He indicated that he had heightened anxiety in traffic, but not to panic levels.  He felt mildly depressed, which affected his energy and motivation.  He had weekly crying spells, secondary to intrusive memories, and was noted to tear-up even as he reported this.  The Veteran indicated that in general he felt as if he was watched and observed by others.  He had been taking Trazadone for sleep problems since August 2008.  Clinical diagnosis was of PTSD, and a global assessment of functioning score of 61 was assigned.  

The Veteran was afforded a VA mental health examination May 19, 2009.  The Veteran had no social adjustment problems, and described himself as outgoing and sociable.  He remained close to his family and was in daily contact with them.  The Veteran was married with four children, and reported no marital problems.  He indicated that he was especially involved with his son.  The Veteran was involved in church activities, enjoyed fishing with friends and activities with his son.  The Veteran did not have a history of suicide attempts, violence, assaultiveness, or alcohol or substance abuse.  

On examination, the Veteran was appropriately and casually dressed.  Psychomotor activity was unremarkable.  Speech was spontaneous.  The Veteran's attitude was cooperative, relaxed and attentive.  His affect was appropriate, and mood euthymic.  The Veteran was oriented.  Thought process and content were unremarkable.  The Veteran did not suffer from delusions.  He understood the outcome of his behavior, and understood that he had a problem.  The Veteran had sleep impairment, in that he reported problems falling and staying asleep.  The Veteran estimated that he slept 4 hours nightly.  He felt tired in the morning until he had coffee.  Similarly, in the afternoon he had a period of time when he felt tired until he drank an energy drink.  The Veteran did not experience hallucinations.  The Veteran did not exhibit inappropriate behavior.  He interpreted proverbs appropriately.  He did not experience obsessive/ritualistic behaviors, panic attacks, homicidal or suicidal thoughts.  His impulse control was good.  He did not engage in episodes of violence.  The Veteran was able to maintain minimum personal hygiene.  He did not experience difficulty with the activities of daily living.  His remote, recent, and immediate memory were normal.  The Veteran experienced recurrent and intrusive distressing recollections of the event, including thoughts, images, or perceptions.  He also had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  

There was clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The onset of the Veteran's symptoms was acute.  Symptoms were mild, but had become chronic, especially sleep disturbance and hypervigilance.  The Veteran's capacity to adjust vocationally and socially was largely unimpaired.  He was fulfilling all expected role functions.  The Veteran attributed sleep difficulties, hypervigilance, being easily startled, irritable, and impatient to his stress exposure.  The Veteran was considered to be capable of managing his financial affairs.  

The Veteran was diagnosed as having a chronic adjustment disorder related to combat experiences, and he was assigned a global assessment of functioning score of 69.  The examiner opined that although the Veteran clearly had some symptoms of PTSD, he did not meet all criteria for the diagnosis.  He did, however, show evidence of emotional distress related to his combat experiences.  There were some symptoms of PTSD, although not the full range required for a diagnosis of PTSD.  A diagnosis of adjustment disorder was judged appropriate.  The examiner opined that mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

In June 2010 the Veteran described experiencing panic attacks and sleep problems.  The Veteran answered in the positive regarding PTSD questions such as whether he had been constantly on guard, watchful, or easily startled in the previous month; whether he had any experience that was so frightening, horrible, or upsetting that he had nightmares about it or thought about it when he did not want to in the previous month; and whether he had experienced an event that was so frightening, horrible or upsetting that in the previous month he had tried hard not to think about it or went out of his way to avoid situations that reminded him of it.  

VA treatment records show that in July 2010 the Veteran reported experiencing an exaggerated startle response, hypervigilance, intrusive memories (particularly at work), isolation, and significant sleep disturbance (4 hours of broken sleep nightly).  The Veteran indicated that he was married with four children.  He reported that he had regular contact with his parents and siblings.  He was employed as an equipment supervisor.

When assessing the Veteran, the examiner observed that the Veteran arrived late to his appointment, but was appropriately dressed.  His eye contact was appropriate.  He responded well to social cues.  His affect was unremarkable and the Veteran did not appear in immediate distress.  He denied suicidal or homicidal ideation, and he denied experiencing auditory or visual hallucinations.  The Veteran was oriented.  His thought process was linear and memory was intact, as evidenced by his speech.  

In July 2010 the clinical psychologist, J. Crostley, Ph.D. added an addendum noting that the Veteran reported significant sleep disturbances, noting he slept approximately 4 hours nightly, and frequently awoke throughout the night.  

September 2010 VA treatment note shows that the Veteran reported that he had sleep disturbances, and slept only 3 to 4 hours each night due to alertness and frequent awakening.  The Veteran was concerned about falling asleep at the wheel when driving for work.  In addition, two weeks earlier he had been caught napping on the job, and received a warning and verbal counseling from his boss.  On assessment, eye contact was appropriate and the Veteran responded well to social cues.  Affect was unremarkable, and the Veteran did not appear to be in immediate distress.  The Veteran denied suicidal and homicidal ideation, as well as audio and visual hallucinations.  He was oriented; thought process was linear, and memory was intact.  The diagnosis was PTSD and a global assessment of functioning score of 61 was assigned.   

In October 2010 the Veteran reported experiencing sleep difficulties, including hypervigilance, and limited sleep with awakenings.  Affect was unremarkable and the Veteran did not appear to be in immediate distress.  Diagnosis was PTSD, and a global assessment of functioning score of 65 was assigned. 

In November 2010 the Veteran reported that he slept approximately 5 hours nightly.  He had difficulty staying asleep, and considered this his major problem.  The Veteran denied hopelessness or stress at work or home.  On assessment the Veteran's mood was moderate with irritable affect, and he was guarded.  Diagnosis was of insomnia, and adjustment disorder.  

The Veteran was afforded a December 8, 2010 VA mental health examination.  At that time he had not been hospitalized for psychiatric reasons.  The Veteran had been receiving therapy monthly, to include psychotropic medication, specifically Trazadone.  He was treated for mood problems, and had also been diagnosed as having an anxiety state.  

Since his previous May 2009 VA examination, the Veteran continued to work as a maintenance worker for a defense contractor.  The Veteran reported that his psychiatric symptoms were mild.  He indicated that he experienced ups and downs due to his new job contract, which included uncertainty as to continued employment, and the potential of being laid-off.  The Veteran felt anxious approximately twice weekly.  The Veteran experienced irritability and problems sleeping.  The Veteran reported that he slept approximately 5 hours nightly.  The Veteran's sleep apnea also affected his sleep.  

Socially, the Veteran enjoyed spending time with his family, fishing, hunting and engaging in activities that helped him not to be so irritable.  Occupationally, the Veteran had not missed any days of work in the previous year.  The Veteran did not have complaints or concerns other than those regarding his job and the potential of being laid off.

On examination, thought process and content were goal-directed and logical.  Delusions and hallucinations were not reported or observed.  The Veteran denied experiencing suicidal thoughts, ideations, plans or intent.  No problems were reported regarding the ability to maintain minimal personal hygiene and other basic activities of daily living.  The Veteran was oriented, and did not report problems with long or short term memory.  No obsessive or ritualistic behavior that interfered with routine activities was reported.  Speech was clear and understandable.  Panic attacks were not reported.  The Veteran reported feeling anxious approximately twice a week.  He indicated that he experienced irritability and difficulty sleeping.  The Veteran indicated that his anxiety concerned worrying about lay-offs at work, and he felt stressed.  He reported that he slept approximately 5 hours nightly.  He reported that his sleep apnea affected his sleep difficulties.  An adjustment disorder with anxiety was diagnosed and a global assessment of functioning score of 70 was assigned.  As such, the examiner indicated that the mental disorder's signs and symptoms were transient or mild, decreasing work efficiency and ability to perform occupational tasks only during periods of significant stress.  Regarding occupational functioning, the Veteran reported that the only problems he had at work were with colleagues who did not do their work.  He later clarified that he did not really have problems at work.  Socially, the Veteran did not report any problems.  

The Board has carefully considered the Veteran's pleadings regarding his symptoms, which includes difficulties with sleep and concentration, depression, feeling watched by others, irritability, and anxiety.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his disorder, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has, however, been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated. 

After considering the totality of the record, the Board finds that there is an equipoise of the evidence as to whether a 30 percent disability rating through December 8, 2010 for the Veteran's adjustment disorder with PTSD is warranted.  The Veteran has competently and credibly described sleep disturbances, for which he takes Trazadone, and which cause him to be tired during the day and at work.  He was assigned global assessment of functioning scores between 61 and 70.  Namely, the Veteran's symptoms are analogous to those that cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and normal conversation).  During the appeal period, the Veteran has exhibited symptoms to include depressed mood, anxiety, and chronic sleep impairment-in addition to his reports of intrusive thoughts, feeling watched by others, and hypervigilance.  The evidence further shows that he has meaningful relationships with his family, especially his son.  Although the Veteran experienced anxiety, he did not have panic attacks. 

Although the Veteran experienced some variation in his psychiatric symptomatology, his symptoms more nearly approximate those associated with a 30 percent rating.  Though he does not meet all the criteria for a 30 percent rating, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Appellant, the Board resolves reasonable doubt in the Veteran's favor and finds that he is entitled to a 30 percent rating for his adjustment disorder with PTSD. 

With respect to whether the Veteran is entitled to a rating in excess of 30 percent for his adjustment disorder with PTSD, he has not demonstrated occupational and social impairment with reduced reliability and productivity.  Indeed, during this term the evidence shows that the appellant was employed for the majority of the time as an equipment supervisor, and married to his second wife for more than a decade.  Although the Veteran was not employed in March 2009, there is no indication that this is due to his mental health symptomatology.  Neither the lay nor the medical evidence more nearly reflects the frequency, severity, or duration of psychiatric symptoms required for an evaluation in excess of 30 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9411.  Although the Veteran experienced some of the symptomatology such as disturbed mood, there was no indication that this caused reduced reliability and productivity.  Overall, the preponderance of the evidence is against a finding of occupational and social impairment with reduced reliability and productivity.

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's symptomatology, to include experiences with difficulty sleeping, depression, intrusive thoughts and visual pictures, being easily startled, hypervigilance, difficulty concentrating, being irritable, feeling observed by others, and having a dysphoric mood, are adequately contemplated by the rating schedule for PTSD.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Overall, there is an equipoise of the evidence, and resolving reasonable doubt in the Veteran's favor, an initial disability rating of 30 percent for adjustment disorder with PTSD through December 8, 2010 is warranted; however, the preponderance of the evidence is against a rating in excess of 30 percent.  The benefit-of-the-doubt doctrine has been appropriately applied where applicable.  38 U.S.C.A. § 5107(b).  

The Board has considered whether to issue additional staged ratings, and finds that under the circumstances, this is not appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a 30 percent rating, but no higher, for adjustment disorder with PTSD is warranted through December 8, 2010, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Sleep Apnea

The Veteran has been diagnosed as having obstructive sleep apnea, as evidenced by the November 2010 VA treatment record.  In 2008, B. Bearden noted that the Veteran slept 2 to 3 hours a night, and that this had been a longstanding problem due to the military, made worse by deployment to Afghanistan.  At that time the Veteran had yet to be diagnosed with sleep apnea, and it appears that the reference to sleep was in relation to the Veteran's mental health.  

In July 2010, J. Crostley, Ph.D. indicated that the Veteran's sleep disturbances may be related to PTSD or other anxiety symptoms, and a referral to the sleep clinic could rule out any sleep disorder that either resulted from or was exacerbated by sleep apnea.  As such, there is a suggestion that the Veteran's PTSD-related sleep difficulties and obstructive sleep apnea could be related to one another; however, the language used is equivocal and does not provide the requisite level of certainty for a positive medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded an August 2012 VA examination, and the examiner opined that the Veteran's sleep apnea was less likely than not related to service.  Nevertheless, the Veteran's claim is also one for secondary service connection because he contends that his sleep apnea is related to his adjustment disorder with PTSD.  

As such, the Board finds that remand is necessary to obtain a VA opinion regarding whether it is at least as likely as not that the Veteran's sleep apnea was (a) caused by or (b) worsened by adjustment disorder with PTSD.  

Adjustment Disorder with PTSD since December 9, 2010

The Veteran was most recently afforded a VA psychiatric examination December 8, 2010.  In an October 2012 substantive appeal from the Veteran discussed his difficulties with anger and stress, and suggested that he had worsening symptoms.  At his June 2013 hearing, the Veteran specifically referenced marital problems (feeling angry and impatient with his spouse), legal problems (speeding tickets), and work difficulties (sleeping on the job, missing work because he is tired, having difficulty with coworkers), which he attributed to his psychiatric symptomatology.  The Board finds that a more recent VA examination is necessary to adequately evaluate the current level of severity of the Veteran's adjustment disorder with PTSD.  As such, remand is warranted.  

In addition, the Veteran has indicated that he receives ongoing mental health treatment, such that while on remand, any outstanding VA treatment records should be associated with the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the record any available outstanding VA mental health treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Schedule the Veteran for a VA examination for his sleep apnea.  The claims folder, to include a copy of this REMAND and access to Virtual VA and VBMS must be provided to the examiner.  Following review of the entire record, including all lay and medical statements of record, and the performance of any indicated tests (to include sleep studies, if necessary), the examiner must opine whether it is at least as likely as not that the Veteran's sleep apnea was (a) caused by or (b) worsened by the service-connected adjustment disorder with PTSD.  Reasoning for any opinion expressed should be provided.  

3.  Following receipt of any available outstanding VA treatment records pertaining to his mental health, schedule the Veteran for a VA psychiatric examination.  The claims folder, to include a copy of this REMAND and access to Virtual VA and VBMS must be provided to the examiner.  

After reviewing the entire record, including any lay and medical statement following the December 8, 2010 VA examination, the examiner is requested to provide an opinion regarding the current severity of the service-connected adjustment disorder with PTSD.  The examiner should assign a global assessment of functioning score, and discuss how the Veteran's acquired psychiatric disorder impairs him socially and occupationally.  The examiner should provide rationale for all opinions expressed.

4.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


